Order affirmed, with $10 costs and disbursements. All concur, except Taylor, P. J., and McCurn, J., who dissent and vote for reversal and for granting production of books and papers pursuant to section 296 of the Civil Practice Act, and for granting the motion for examination before trial, except as to item 8. (The order denies plaintiff’s motion for an inspection and discovery of books and records of defendant in an action to recover money alleged to have been wagered with defendant in a claimed illegal book-making establishment operated by defendant.) Present — Taylor, P. J., Harris, McCurn, Larkin and Love, JJ. [See post, p. 983.]